ICJ_122_ApplicationGenocideConvention-Revision_BIH_YUG_2003-02-03_JUD_01_ME_02_FR.txt. 39

OPINION DISSIDENTE DE M LE JUGE VERESHCHETIN
[Traduction]

Le postulat selon lequel la Yougoslavie etait Membre de l'Organisation des
Nations Unies etait une condition necessaire a l'établissement de la compétence
de la Cour (par 1-8) — La découverte de l'absence de fondement d'un postulat
peut constituer un motif de revision (par 9-12) — Le fait que la Yougoslavie
n'etait pas membre de l'Organisation des Nations Unies nt partie a la conven-
tion sur le génocide était mconnu de la Yougoslavie et de la Cour à la période
pertinente (par 13-21) — La Yougoslavie n'a pas agi de manière fautive
(par 22-27} — Conclusions {par 28)

1 LE POSTULAT SELON LEQUEL LA YOUGOSLAVIE ETAIT MEMBRE DE
L'ORGANISATION DES NATIONS UNIES EN TANT QUE CONDITION NECESSAIRE
À L’ETABLISSEMENT DE LA COMPETENCE DE LA COUR

1 La Cour a expressément indiqué, dans son arrêt de 1996, qu'elle
n’était «compétente pour connaître de l’affaire que sur la base de
l'article IX de la convention sur le génocide» (Application de la
convention pour la prévention et la répression du crime de génocide
(Bosnie-Herzégovme c Yougoslavie), exceptions préliminaires, arrêt,
CIs Recueil 1996 (II), p 621, par 41) Elle a également estimé «ne
[pouvoir] retenir aucune des bases supplémentaires de compétence
invoquées par le demandeur » (ibid )

En la présente espèce, qui concerne la recevaluhté de la demande en
revision de l’arrêt susmentionné, l’une des questions les plus vivement
disputees par les Parties a ete celle de savoir s’1l était necessaire, pour per-
mettre à la Cour d'aboutir à cette conclusion sur sa compétence, de poser
que la Yougoslavie était Membre de l’Organisation des Nations Unies au
moment du prononcé de l’arrêt de 1996 et si ce présupposé pouvait donc
être «de nature à exercer une influence décisive» (au sens du para-
graphe 1 de l’article 61 du Statut) La Yougoslavie a soutenu que la ques-
tion de son statut au sein de l'Organisation des Nations Unies revêtait
une importance fondamentale pour le raisonnement de la Cour concernant
la recevabilité de la demande en revision, etant donné que

«l’arrêt du 11 juillet 1996 n’était, et ne pouvait être, fondé que sur la
supposition selon laquelle la RFY était Membre des Nations Unies,
partie au Statut de la Cour et également liee par l’article IX de la
convention sur le génocide du fait de son identité avec l’ex-Yougo-
slavie — supposition qui s’est cependant par la suite révélée erronée
et qui est à l’origine de la demande en revision» (CR 2002/42, p 42,
par. 4 42, Zimmermann)

36
DEMANDE EN REVISION (OP DISS VERESHCHETIN) 40

La Bosme-Herzégovine a, quant à elle, fait valoir que

«la situation de la Yougoslavie par rapport aux Nations Unies est
dépourvue de toute pertinence aux fins de l’examen de la requête en
revision et ne peut être «de nature à exercer une influence décisive»
sur le raisonnement de la Cour, qu, en 1996, ne s’est pas placée sur
ce terrain» (CR 2002/41, p 42-43, par 34, Pellet)

Ainsi, les Parties sont en net désaccord sur la question de savoir si la
Cour, procédant de la méme ratio decidendi, serait parvenue a la méme
conclusion, eût-1l alors été clairement établi pour elle, au moment de
rendre son arrét sur la compétence, que la Yougoslavie n’était pas
membre de l'Organisation des Nations Unies De toute évidence, la
réponse à cette question ne peut que préciser le rôle Joué par la «décou-
verte» d’un fait nouveau alléguée par la Yougoslavie Aussi estimé-je
que la Cour aurait dû, dans le raisonnement motivant le présent arrêt,
partir de cette question, directement liée à la première condition de
recevabilité de la demande en revision énoncée à l’article 61 du Statut

2 La convention sur le génocide, qui constitue la seule base sur
laquelle la Cour a choisi de fonder sa compétence, tant ratione personae
que ratione materiae, n’est, selon ses dispositions expresses, ouverte
qu'aux Membres de l’Orgamsation des Nations Unies et aux Etats non
membres qui auraient reçu une invitation à cet effet de la part de
l’Assemblée générale de l'Organisation (article XI de la convention) A
l'évidence, la compétence de la Cour ne pouvait se fonder sur la conven-
tion que si cette condition préalable à leur participation à cet instrument
était remplie par l’une et l’autre des Parties à l'instance Toutefois,
compte tenu des circonstances de l’espèce et des arguments des Parties, la
Cour, lors des premières phases de l’instance, s’est spécifiquement pen-
chée sur la question de l’appartenance de la Bosme-Herzégovine à l’Orga-
nisation des Nations Unies, mais n’a qu’à peine abordé celle du statut de
la Yougoslavie au sein de l’Organisation

3 En témoignent les prononcés suivants figurant dans les ordonnances
en indication de mesures conservatoires et l’arrêt sur les exceptions pré-
hminaires rendus entre 1993 et 1996 Concernant la compétence prima
facie, la Cour a indiqué en 1993 que, même si «cette considération
s'applique aussi bien à la compétence ratione personae qu’à la compé-
tence ratione materiae presque tous les Etats étant aujourd’hui parties
au Statut de la Cour, ce n’est en général que la compétence ratione mate-
riae qui doit être envisagée » (Application de la convention pour la préven-
tion et la répression du crime de génocide ( Bosnie-Herzégovine c You-
goslavie), mesures conservatoires, ordonnance du 8 avril 1993, CIJ
Recueil 1993, p 12, par 14) Ainsi la Cour a-t-elle d’emblée pris comme
hypothèse prima facie que les deux Parties à l’imstance, la Bosnie-
Herzégovine et la Yougoslavie, étaient Membres de l’Organisation des
Nations Unies et, par conséquent, parties au Statut de la Cour

Toutefois, manifestement gênée d’affirmer prima facie sa compétence
ratione personae à Végard de la Yougoslavie, la Cour, tout en faisant

37

 
DEMANDE EN REVISION (OP DISS VERESHCHETIN) 41

remarquer que la solution adoptée par le Secrétariat de l'Organisation
des Nations Unies quant au statut de la Yougoslavie au sein de l’Orga-
nisation «ne laiss[ait] pas de susciter des difficultés juridiques», se réserva
la possibilité de trancher ultérieurement la question de l’appartenance de
la Yougoslavie à l'Organisation, précisant expressément qu’elle «n’a[vait]
pas à statuer définitivement [à ce] stade de la procédure sur la question de
savoir si la Yougoslavie [était] ou non membre de l’Orgamsation des
Nations Unies et, à ce titre, partie au Statut de la Cour» (Application de
la convention pour la prévention et la répression du crime de génocide
(Bosnie-Herzégovine c Yougoslavie), mesures conservatoires, ordonnance
du 8 avril 1993, CIJ Recueil 1993, p 14, par 18)

Se référant ensuite au paragraphe 2 de l’article 35 du Statut, la Cour
concluait que, «sz la Bosnie-Herzégovine et la Yougoslavie [étaient] toutes
deux parties à la convention sur le génocide, les différends auxquels s’apph-
qu{ait] l’article IX rel[evaient] en tout état de cause prima facie de la com-
pétence ratione personae de la Cour» (ibid, p 14, par 19, les itahiques sont
de moi) L’emploi de la conjonction «si» dans cette phrase est significatif 11
a nécessairement pour corollaire que la question de savoir si les deux Etats
étaient effectivement parties à la convention sur le génocide, et si, en consé-
quence, la convention pouvait être considérée comme un «traité en vigueur »
pour chacun d’entre eux, conformément aux dispositions du paragraphe 2
de l’article 35 du Statut, restait en suspens Celle de l’appartenance de la
Yougoslavie à l'Organisation des Nations Unies devait dès lors être impé-
rativement résolue — et le prononcé selon lequel une instance «[pouvait]
être valablement introduite» devant la Cour en vertu du paragraphe 2 de
l'article 35 «indépendamment des conditions réglées par le Conseil de sécu-
rité dans sa résolution 9 (1946)» (ibid ) n’enlevait rien à cette nécessité

4 La question de l'appartenance de la Yougoslavie à l'Organisation
des Nations Unies, sur laquelle la Cour avait décidé de ne pas «statuer
définitivement» dans ses ordonnances en indication de mesures conser-
vatoires, etait destinée à être «définitivement » tranchée dans son arrêt de
1996 sur les exceptions préliminaires, dans le cadre duquel elle devait, en
principe, se prononcer une fois pour toutes sur sa compétence Néan-
moins, la Cour choisit à nouveau de s’abstenir d’elucider expressément la
délicate question juridique de l’appartenance de la Yougoslavie à l’Orga-
nisation des Nations Unies, se contentant, en lieu et place, de citer la
déclaration d’ordre général publiée par la Yougoslavie le 27 avril 1992,
aux termes de laquelle

«La République fédérative de Yougoslavie, assurant la continuité
de l'Etat et de la personnalité juridique et politique internationale de
la République fédérative sociahste de Yougoslavie, respectera stric-
tement tous les engagements que la République fédérative socialiste
de Yougoslavie a pris à l’échelon international » (Application de la
convention pour la prévention et la répression du crime de génocide
{Bosme-Herzégovine c Yougoslavie), exceptions préliminaires,
arrét, CI J Recueil 1996 (II), p 610, par 17)

38

 
DEMANDE EN REVISION (OP DISS VERESHCHETIN) 42

Ayant observé «qu’il n’a[vait] pas été contesté que la Yougoslavie [fût]
partie à la convention sur le génocide», la Cour jugea que, «[almsi, la
Yougoslavie était liée par les dispositions de la convention à la date du
dépôt de la requête en la présente affaire, le 20 mars 1993» (Application
de la convention pour la prévention et la répression du crime de génocide
(Bosnie-Herzégovine c Yougoslavie), exceptions préliminaires, arrêt,
CIJ Recueil 1996 (11), p 610, par 17)

5 Bien qu’elle n’ait été accompagnée d’aucun raisonnement juridique,
il est clair que la conclusion précitée, considérée à la lumière des hésita-
tions dont la Cour avait fait preuve quant au statut de la Yougoslavie au
sein de l'Organisation des Nations Unies, implique nécessairement que la
Cour estimait alors comme un fait acquis que la Yougoslavie conservait
sa qualité de Membre — sans quoi 1 serait inconcevable que, fût-ce en
absence de toute remise en cause, elle ait pu reconnaître la continuité de
la participation de la Yougoslavie à la convention alors même que le
préalable à une telle participation avait cessé d’être

6 L’on pourrait arguer que, ne s'étant pas expressément prononcée
sur l’appartenance de la Yougoslavie à l'Organisation des Nations Unies,
la Cour aurait pu partir du principe que, dès lors qu’un Membre de
l'Organisation (en l’espèce, l’ex-Yougoslavie) avait adhéré à la conven-
tion sur le génocide, la condition indispensable de l'appartenance à
Organisation était remplie une fois pour toutes, et ce, indépendamment
du statut qu’aurait par la suite l'Etat vis-à-vis des Nations Unies
Quelque intérêt que puisse présenter cette thèse, elle ne s’apphque bien
évidemment qu’à la situation où l’Etat demeure inchangé et conserve
la personnalité juridique de son prédécesseur Elle ne saurait valoir pour la
Yougoslavie, comme en témoignent le rejet de la prétention exprimée par
celle-c1 d’assurer la continuité de la personnalité de l’ex-Yougoslavie et le
fait que la Cour s’est, dans la même affaire, interrogée sur la qualité de
parte de la Bosnie-Herzégovine à la convention

7 L'on se rappellera en effet qu’en 1996, ayant examiné la question de
la participation, alors contestée par la Yougoslavie, de la Bosnie-Herzé-
govine à la convention sur le génocide, la Cour estima que l’adrmssion de
celle-ci au sein de lOrgamsation des Nations Unies avait joué un rôle
décisif dans son accession à la qualité de partie à la convention Tout en
repoussant la thèse de la Yougoslavie concernant la prétendue existence
d’autres conditions à remplir pour avoir la qualité de partie à la conven-
tion, la Cour dit dans son arrêt de 1996

«[L’Jarticle XI de la convention sur le génocide ouvre celle-c1 à
«tout Membre des Nations Unies», dès son admission au sein de
l’ Organisation, la Bosme-Herzégovine pouvait donc devenir partie à
la convention » (Ibid, p 611, par 19, les italiques sont de moi)

C’est la raison pour laquelle la Cour, ne le jugeant pas utile, s’abstint
d’examiner d’autres arguments avancés par la Bosnie-Herzégovine en vue
de démontrer qu’elle était partie à la convention, notamment l’argument
relatif à la succession aux traités en général et celui de la «succession

39

 
DEMANDE EN REVISION (OP DISS VERESHCHETIN) 43

automatique» censée jouer dans le cas de certains types de conventions
ou traités internationaux (Application de la convention pour la prévention
et la répression du crime de génocide ( Bosmie-Herzégovine c Yougosla-
vie), exceptions préliminaires, arrêt, CI J Recueil 1996 (II), p 612,
par 23)

8 St nous appliquons le même critère à la Yougoslavie, nous ne pou-
vons échapper à la conclusion que le postulat selon lequel la Yougoslavie
était Membre de l'Organisation des Nations Unies constituait une condi-
tion sine qua non de l’établissement de la compétence ratione personae de
la Cour, exerçant de ce fait une «influence décisive » au sens de Particle 61
du Statut

2 LA DECOUVERTE DU CARACTERE ERRONE D’UN POSTULAT PEUT-ELLE
CONSTITUER UN MOTIF DE REVISION ?

9 Ayant démontré que la Cour, dans l’arrêt qu’elle a rendu sur sa
compétence ratione personae à l’égard de la Yougoslavie, avait postulé
l'appartenance de celle-c1 à l'Orgamsation des Nations Unies, 11 nous
reste à déterminer si la notion juridique de «fait» peut s’appliquer à la
qualité de Membre de l’Organisation et, si, dans ce cas, un arrêt qui se
serait appuyé sur un tel fait pourrait être revisé au motif que ce postulat
se serait par la suite révélé erroné, sous réserve que toutes les autres
conditions énoncées à l’article 61 du Statut soient remplies

10 La question de savoir si un Etat est ou n’est pas Membre de
POrganisation des Nations Unies semble être une question de fait, à en
croire nombre de défimtions que donnent de ce dernier terme les princi-
paux textes juridiques et dictionnaires spécialisés Ainsi, d’après la défini-
tion du Black’s Law Dictionary, un fait s’apparenterait à «quelque chose
qui existe effectivement» ou à une «circonstance, par opposition à son
effet, sa conséquence ou son interprétation juridique» (Black’s Law Dic-
tionary, 7° éd, p 610) Wigmore défimt, 4 l’entrée «preuve», un fait
comme «tout acte ou état de choses, supposé (au moment en question) se
produire ou exister» (cité dans le Black’s Law Dictionary, T° éd , p 610,
les italiques sont de moi) Dans de Smith ef al, un constat de fait est
défin: comme revenant à «affirmer qu’un phénomene existe, a existé ou
existera, indépendamment de toute affirmation relative a ses effets juri-
diques» (de Smith, Woolf & Jowell, Judicial Review of Admimistrative
Action, 5° éd , p 277, par 5-079) Quant au sens ordinaire du mot «fait»,
le Concise Oxford Dictionary en donne la définition suivante «1 Chose
dont on sait de maniére certaine qu'elle s’est produite ou est avérée »
(The Concise Oxford Dictionary of Current Enghsh, 6° éd, p 370) Il
serait donc naturel d’interpréter le terme «fait» comme pouvant égale-
ment s’appliquer au statut d’un Etat au sem d’une organisation De
même, la qualité d’Etat ou celle de partie à un traité, etc, constitueraient
des faits Il n’est pas mutile de relever que la version russe de l’article 61
du Statut emploie le terme «circonstances» là où le substantif «fait» est
utilisé dans le texte anglais

40

 
DEMANDE EN REVISION (OP DISS VERESHCHETIN) 44

11 Comme nous l’avons montré ci-dessus, la Cour n’a pas spécifique-
ment cherché à établir le fait que la Yougoslavie était Membre de l’Orga-
nisation des Nations Unies et s’est explicitement abstenue de prendre
position sur la prétention de la Yougoslavie à cet égard Toutefois, elle ne
pouvait éviter de postuler implicitement que la Yougoslavie était Mem-
bre de l’Orgamsation Or ce postulat, décisif pour établir la compétence
de la Cour en l'espèce, devait par la suite se révéler erroné Se pose donc
la question de savoir si l'interprétation erronée d’une situation de fait
peut, dans le cadre d’une procédure internationale, autoriser la revision
d’un arrêt

12 L’affaire Schreck (Moore, International Arbitrations, vol 2,
p 1357), souvent citée, constitue en droit international un excellent
exemple de revision, due au caractére inexact ou erroné d’un postulat relatif
au statut personnel du demandeur L’arbitre, sir Edward Thornton, revint
sur une précédente décision lorsqu’il découvrit qu’il avait préyugé à mau-
vais escient la nationalité du demandeur au regard du droit mexicain Le
demandeur, Schreck, devait étre ressortissant américain pour obtenir
satisfaction L’arbitre, qui avait postulé à tort que le demandeur, étant né
au Mexique, avait nécessairement la nationalité mexicaine, et n’avait pas,
de ce fait, statué en sa faveur, apprit ultérieurement qu'il en allait diffé-
remment au regard du droit mexicain, et que le demandeur n’avait en
réalité aucunement la nationalité mexicaine Quoique ce fait existât au
moment du prononcé de la décision, l’arbitre n’en prit connaissance
qwultérieurement, revisa en conséquence sa décision et trancha en faveur
du demandeur

La jurisprudence nationale offre d’ailleurs de nombreux autres
exemples de revision de décisions fondées sur la découverte de postulats
erronés, notamment quant à la qualité Juridique de personnes physiques
ou morales (citoyenneté, statut marital, domicile, etc )

3 LE FAIT QUE LA YOUGOSLAVIE N’ETAIT PAS MEMBRE DE L'ORGANISATION
DES NATIONS UNIES NI PARTIE À LA CONVENTION SUR LE GENOCIDE ETAIT-
IL INCONNU DE LA YOUGOSLAVIE ET DE LA COUR A LA PERIODE PERTINENTE ?

13 Jexaminerai à présent la question de savoir si la Yougoslavie a
démontré n'avoir pas eu connaissance, au moment du prononcé de
l'arrêt, du fait qu’elle n’était pas membre de l’Orgamsation des Nations
Unies et si, dans ce cas, il y avait de sa part faute à l’ignorer? Je pense
que, tout au long de la procédure, tant la Cour que la Yougoslavie
avaient conscience des incertitudes et ambiguités qui, ailleurs, entouraient
le statut de cette dernière au sein de l'Organisation des Nations Unies La
Cour avait aisément accès à l’ensemble des Informations relatives à cette
question, et la Yougoslavie n’a pratiqué à cet égard aucune rétention déli-
bérée Ce que l’une et l’autre ignoraient en revanche, du fait des vicissi-
tudes politiques de l’époque, c'était le sens dans lequel seraient, en défi-
nitive, levées ces incertitudes et ambiguités Dans la situation incertaine

41

 
DEMANDE EN REVISION (OP DISS VERESHCHETIN) 45

où se trouvait la Yougoslavie quant à son statut vis-à-vis de l’Organisa-
tion des Nations Unies, tant la Cour que la Yougoslavie, pour des rai-
sons bien évidemment différentes, choisirent de partir du principe que
cette dernière n’avait pas cessé d’être Membre de l’Orgamsation des
Nations Unies après la dissolution de l’ancienne Yougoslavie

14 Le contexte juridique dans lequel s’inscrivait le problème montre
que ce postulat n’était pas sans fondement objectif En effet, la situation
de la Yougoslavie vis-à-vis de l'Organisation des Nations Unies à tous les
stades de la procédure incidente (1993-1996), puis jusqu’au 1° novembre
2000, date à laquelle la Yougoslavie fut officiellement admise au sein de
l'Organisation en qualité de nouveau Membre, était pour le moins ambi-
gue ou, pour reprendre une formulation de la Cour, «ne laissait pas de
susciter des difficultés juridiques» D'un côté, les organes de l’Organisa-
tion des Nations Unies, seuls compétents pour trancher cette question,
déclarèrent que l'affirmation de la Yougoslavie selon laquelle elle assurait
automatiquement la continuité de l’ancienne Yougoslavie en tant que
Membre de l'Organisation «n’a[vait] pas été généralement acceptée» et
décidèrent que la nouvelle Yougoslavie «devrait présenter une demande
d’adhésion aux Nations Unies et qu’elle ne participera[it] pas aux travaux
de l’Assemblée générale» (résolution 777 (1992) du Conseil de sécurite du
19 septembre 1992 et résolution 47/1 de l’Assemblée générale du 22 sep-
tembre 1992), alors que, de l’autre, la «position réfléchie» du Secrétariat
de l’Organisation sur les conséquences pratiques de ces décisions consis-
tait à affirmer, entre autres choses, qu’il n'était pas mis «fin à l’apparte-
nance de la Yougoslavie à l'Organisation», laquelle n’était pas non plus
«suspend{ue]», et que la Mission de la Yougoslavie auprès du Siège de
l'Organisation des Nations Unies, ainsi que les bureaux occupés par
celle-c1 pouvaient poursuivre leurs activités, recevoir et distribuer des do-
cuments, etc (Nations Unies, doc A/47/485, 1992 ) La Yougoslavie conti-
nua de s’acquitter de ses cotisations, qui furent dûment encaissées

15 De toute évidence, le postulat de la Cour relatif au statut de la
Yougoslavie au sein de l’Organisation des Nations Unies se fondait, tout
au moins en partie, sur la «position réfléchie» du Secrétanat de l’Orga-
nisation, ainsi que sur les listes officielles des Nations Unies, où la « You-
goslavie» (sans qu’il fût précisé si le terme désignait la République fédé-
rale de Yougoslavie) figura jusqu’en 2000 en tant que Membre fondateur
de l’Organisation depuis le 24 octobre 1945, et en tant que partie à la
convention sur le génocide depuis le 29 août 1950 La Yougoslavie, quant
à elle, pouvait trouver dans la «position réfléchie» évoquée ci-dessus et
les listes officielles du dépositaire une forme de reconnaissance partielle
de sa prétention à assurer la continuité de la qualité de Membre de
l’'Orgamsation des Nations Unies et de partie aux traités auxquels
l’ancienne Yougoslavie avait adhéré Il n’y avait pour elle aucune raison
impérieuse de solliciter son adhésion à Organisation des Nations Unies,
quand il lui était indiqué que son actuelle appartenance ne «{prenait] fin
ni [n’était] suspend[ue] »

16 Quant à l’autre Partie à cette instance, la Bosnie-Herzégovine, sa

42

 
DEMANDE EN REVISION (OP DISS VERESHCHETIN) 46

position en ce qui concerne ces questions était ambivalente et incohé-
rente Dans le cadre de la procédure introduite devant la Cour, elle ne
contesta ni le statut de la Yougoslavie en tant que Membre de l’Organmisa-
tion des Nations Unies, n1 son statut en tant que partie à la convention
sur le génocide, dans la requête introduite devant la Cour le 20 mars
1993, elle affirmait, entre autres, qu’«fe]n tant que Membres de l’Organi-
sation des Nations Unies, la Bosnie-Herzégovine et la Yougoslavie (Ser-
bie et Monténégro) sont parties au Statut » Mais par ailleurs, et paral-
lélement, la Bosnie-Herzégovine ne cessa jamais de s’opposer a la You-
goslavie lorsque celle-c1 affirmait assurer la continuité de l’appartenance
de l’ex-Yougoslavie Ainsi, le représentant de la Bosnie-Herzégovine
déclara à l’Assemblée générale de Organisation

«La Serbie et le Monténégro ne sont pas légalement habilités à
prendre la place de l’ex-République fédérative socialiste de Yougo-
slavie Cela s’applique tant a Organisation des Nations Unies qu’à
d’autres organisations internationales connexes et similaires »
(Nations Unies, doc A/47/PV 7, 1992 )

17 L’incohérence de la position de la Bosnie-Herzégovine transparait
également du fait que, tout en reconnaissant le statut de la Yougoslavie
en tant que partie à la convention sur le génocide, c’est elle qui, dans le
même temps, fut à l’origine de la décision d’exclure la Yougoslavie de la
participation aux réumons d’Etats parties à d’autres traités importants
relatifs aux droits de l’homme, tels que le pacte international relatif aux
droits civils et politiques et la convention internationale des Nations
Unies sur l'élimination de toutes les formes de discrimination raciale
(voir, par exemple, la proposition formulée par le représentant de la
Bosme-Herzégovine à la réunion des Etats parties au pacte international
relatif aux droits civils et politiques du 16 mars 1994 — annexe 17 à la
requête de la Yougoslavie)

A l’appui de cette position qui devait aboutir à l’exclusion de la You-
goslavie des réumions susmentionnées, la Bosnie-Herzégovine avança des
arguments qui se résumaient au fait que la Yougoslavie ne pouvait être
considérée comme partie à ces traités relatifs aux droits de l’homme
puisqu’elle n’avait pas expressément notifié au Secrétaire général qu’elle
en assurerait la succession en tant que l’un des Etats successeurs de l’ex-
République fédérative socialiste de Yougoslavie L’on comprend malai-
sément pourquoi une notification explicite de succession était considérée
comme nécessaire dans le cas des deux grands traités relatifs aux droits de
l’homme évoqués ci-dessus mais non dans celui de la convention sur le
génocide Pourquoi l'intention de la Yougoslavie de respecter «toutes les
obligations internationales souscrites par la République fédérative socia-
liste de Yougoslavie» était-elle considérée comme suffisante pour fonder
la continuité de sa participation à la convention sur le génocide mais,
dans le même temps, insuffisante pour établir sa participation à d’autres
traités relatifs aux droits de l’homme”?

18 Il convient d’ajouter que, concernant la question de savoir s1 la

43

 
DEMANDE EN REVISION (OP DISS VERESHCHETIN) 47

Yougoslavie devait ou non figurer sur la liste des Etats parties aux traités
multilatéraux, le «Précis de la pratique du Secrétaire général en tant que
dépositaire de traités multilatéraux», publie par la section des traités du
Bureau des affaires juridiques de l'Organisation des Nations Unies, par
son incohérence et les modifications qui y furent introduites pour ré-
pondre aux pressions politiques du moment, n’apporta guère d’éclair-
cissements sur le statut de la Yougoslavie (L'ouvrage de K Buhler, State
Succession and Membership in International Organizations Legal Theo-
ries versus Political Pragmatism, p 192-271, rend compte en détail des
divergences de vues parm les Etats Membres et au sein du Bureau des
affaires juridiques du Secrétariat de Organisation )

19 La question de l’appartenance de la Yougoslavie a l’Orgamsation
des Nations Unies s’est posée une nouvelle fois, plus récemment (en
1999), à l’occasion des demandes en indication de mesures conservatoires
introduites par ce pays dans les affaires relatives à la Licéité de l'emploi
de la force Dans six de ces affaires, l’État défendeur (Belgique, Canada,
Espagne, Pays-Bas, Portugal et Royaume-Uni) a estimé que la Yougo-
slavie ne pouvait être considérée comme Membre de l’Orgamsation des
Nations Unies ou comme partie au Statut de la Cour parce qu’elle n’avait
pas «dûment accédé à l’Orgamsation» (voir, par exemple, le para-
graphe 31 de l’ordonnance du 2 juin 1999 en l’affaire relative à la Licéité
de l'emploi de la force ( Yougoslavie c Belgique), mesures conservatoires,
ordonnance du 2 juin 1999, CIJ Recueil 1999 (I), p 135, par 31)

Toutefois, comme elle l’avait fait dans son arrêt de 1996, la Cour a évité
de répondre directement à l’épineuse question de l’appartenance de la You-
goslavie à l'Organisation des Nations Unies, se contentant d’observer qu’elle
«n’a[vait] pas à examiner cette question à l’effet de décider si elle plouvait]
ou non indiquer des mesures conservatoires » (ibid, p 136, par 33) — et
ce, alors que le statut de la Yougoslavie au sein de l’Orgamsation des
Nations Unies était directement contesté par six des Etats défendeurs
Le juge Kooymans, en désaccord avec le raisonnement de la Cour sur ce
point, souligna dans son opimion individuelle qu’il en arrivait «à la conclu-
sion qu’il exist[ait] de solides raisons de douter que la République fédérale
de Yougoslavie [fût] Membre à part entière de l’Organisation des Nations
Unies, jouissant de toutes les qualités requises à cette fin » (Licéité de
l'emploi de la force (Yougoslavie c Belgique), mesures conservatoires,
ordonnance du 2 juin 1999, CI J Recueil 1999 (1), p 179, par 25)

20 Le 8 décembre 1999, neuf Etats soumirent à l'Organisation des
Nations Unies un projet de résolution, proposant que l’Assemblée géné-
rale déclare

considférer] qu’en raison de sa dissolution, l’ancienne République
fédérative socialiste de Yougoslavie a[vait] cessé d’exister yuridique-
ment et qu'aucun des cinq Etats successeurs égaux ne saur[ait] avoir
le privilège de conserver la qualité de Membre de l'Organisation des
Nations Unies qu’avait ladite République» (Nations Unies, doc
A/54/L 62, 1999)

44

 
DEMANDE EN REVISION (OP DISS VERESHCHETIN) 48

En définitive, l'examen de ce projet de résolution fut repoussé sine die par
l’Assemblée générale — ce qui pouvait être perçu par la Yougoslavie
comme une autre indication politique «contradictoire»

21 En conséquence, le fait que la Yougoslavie n’était pas membre de
l'Organisation des Nations Unies ne pouvait être connu de la Cour et de
la Yougoslavie au moment du prononcé de l'arrêt

4 LA YOUGOSLAVIE A-T-ELLE AGI DE MANIERE FAUTIVE ?

22 De ce qui précède, 1l ressort que les éléments de la question du sta-
tut de la Yougoslavie au sein de l’Orgamsation des Nations Unies étaient
tels que non seulement la Yougoslavie mais, comme nous l’avons montré,
la Cour elle-même semblaient partir du principe que ce pays demeurait
Membre de l’Organisation

23 Un certain nombre de faits propres à la dissolution de l’ex-
Yougoslavie donnent à penser que la nouvelle Yougoslavie était en droit
de s’attendre à ce que, à terme, sa prétention à assurer la continuité de la
qualité d’Etat de l’ancienne Yougoslavie fût généralement acceptée Seule
cette partie de l’ancienne Yougoslavie n’avait pas formulé de déclaration
d'indépendance, affirmant au contraire assurer la continuité de l’ex-
Yougoslavie et conservant le nom de «Yougoslavie» Qu’une évolution en
ce sens eût été possible, même la Bosnie-Herzégovine ne le miait pas, qui
affirma dans ses observations écrites sur la demande en revision intro-
duite par la Yougoslavie

«Le fait est que la Yougoslavie a maintenu une position qui aurait
même pu être défendable pour peu que les autres Etats issus de
l’ancienne Yougoslavie eussent été disposés, à plus ou moins brève
échéance, à s’y rallier En d’autres termes, la position de la Yougo-
slavie aurait pu être en fin de compte celle retenue par la com-
munauté internationale » (Observations écrites de la Bosnie-
Herzégovine en date du 3 décembre 2001, partie II, p 21, par 223)

Toutefois, amenée en définitive à renoncer à l’espoir de se voir recon-
nue en tant que continuatrice de l’ancienne Yougoslavie, la Yougoslavie
prit, après que son régime politique eut changé, la décision de solliciter
son admission au sein de l’Orgamsation des Nations Unies en qualité de
nouvel Etat

24 Dans la séquence d’événements qui devait conduire à la «décou-
verte» du fait — nouveau — que, à l’époque pertinente, la Yougoslavie
n’était pas membre de l’Orgamisation des Nations Unies, le dépôt par ce
pays d’une demande d’adhésion à l’Organisation fut, à n’en pas douter,
un déclencheur, et, de toute évidence, le choix du moment auquel cette
mitiative fut prise était du ressort de la Yougoslavie De cela, il ne
s’ensuit toutefois pas que, dans la situation politique qui prévalait au
début des années quatre-vingt-dix, l’on eût pu être certain que la You-
goslavie aurait été admise au sein de l’Orgamsation des Nations Unies si

45

 
DEMANDE EN REVISION (OP DISS VERESHCHETIN) 49

elle en avait alors fait la demande, ou que, même après qu’elle eut sollicité
son adhésion le 27 octobre 2000, l’on eût pu savoir que les organes com-
pétents prononceraient son admission en tant que nouveau Membre et
que la qualité de Membre lui serait reconnue, dans les listes, à compter de
la date de son admission En ce sens, au contraire de ce qu’implique
l'arrêt (voir le second alinéa du paragraphe 70 de l’arrêt), la découverte
du fait nouveau était sans rapport avec la position de la Yougoslavie et
ne fut pas le résultat d’une faute de sa part

25 Il ne saurait être fait grief à la Yougoslavie de ses tentatives per-
sistantes d'affirmer sa qualité de continuatrice de l’ex-Yougoslavie, car
Pon ne saurait reprocher à un Etat de chercher à faire valoir, quelque
perception qu'il en ait, ses intérêts nationaux à moins que, ce faisant, 1l
ne viole les règles et principes du droit international J’adhére à l’idée
que

«aucune norme de diligence ne saurait imposer à une partie l’obli-
gation de chercher des éclaircissements en choisissant entre les deux
options possibles celle qui va exactement à l'encontre de ses opinions
et de ses convictions Il n’y a pas faute pour la RFY à n’avoir pas
tenté de résoudre le dilemme en s’engageant dans une voie qui allait
à l’opposé de ses convictions » (CR 2002/42, p 24, par 2 27,
Varady )

26 Du point de vue juridique, 1l est indémable que la non-apparte-
nance de la Yougoslavie à l’Organtsation des Nations Unies lors du pro-
noncé de l’arrêt de 1996 ne pouvait être établie avant la décision, prise
par l’Assemblée générale le 1°" novembre 2000, d'admettre la Yougosla-
vie en qualité de nouveau Membre — ce qu’elle a fait conformément à la
recommandation du comité d'admission de nouveaux Membres et à la
recommandation du Conseil de sécurité Comme pour tous les autres
Etats ayant fait partie de l’ancienne République fédérative socialiste de
Yougoslavie, les documents officiels de l'Organisation des Nations Unies
reconnaissent à présent à la nouvelle Yougoslavie la qualité de Membre à
compter de la date de son admission, et non de la date d’adhésion de Pex-
Yougoslavie

27 Mais l'hypothèse selon laquelle la Yougoslavie était Membre de
l'Organisation des Nations Unies au moment où la Cour a rendu son
arrêt sur la compétence ne peut non plus se défendre apres le 1* no-
vembre 2000, et l’existence de certains vestiges de l’appartenance de l’ex-
Yougoslavie, dont la nouvelle Yougoslavie a pu continuer à se prévaloir
après 1992, ne saurait infirmer cette conclusion, faute de quoi 1] nous fau-
drait présumer que les règles de la logique élémentaire et du bon sens ne
s’apphiquent pas en l’espece et qu’un Etat qui était déjà Membre d’une
organisation, et dont l’appartenance n’a ni cessé ni été suspendue à une
date donnée, peut être réadmis au sein de la même organisation en qua-
hté de nouveau Membre, mais sous une date d’admission différente Tel
est pourtant précisément ce qui découle de la conclusion rendue par la
Cour dans son arrêt, selon laquelle «il n’a pas été étabh que la requête de

46
DEMANDE EN REVISION (OP DISS VERESHCHETIN) 50

la RFY reposerait sur la découverte «d’un fait» qui, «avant le prononcé
de l’arrét, était mconnu de la Cour et de la Partie qui demande la revi-
sion»» (arrêt, par 72)

5 CONCLUSION

28. Ce qui précède m’améne à conclure que la Cour a, en 1996, fondé
sa compétence sur le présupposé que la Yougoslavie etait alors Membre
de |’Organisation des Nations Umes Les faits intervenus ultérieurement,
et que nous avons décrits plus haut, ont clairement montré que ce pos-
tulat était erroné Le fart est que la Yougoslavie n’était pas membre de
l'Organisation des Nations Unies en 1996 — et tel est le «fait nouveau»
au sens de l’article 61 du Statut.

La demande en revision de l’arrêt de la Cour sur la compétence satis-
fait à l’ensemble des conditions prévues à l’article 61 du Statut. elle se
fonde sur la «découverte» d'un fait «de nature à exercer une mfluence
décisive», ce fart était «inconnu» de la Cour et de la Partie demandant la
revision avant le prononcé de l’arrêt, 11 n’y avait pas «faute à l’ignorer»,
enfin, la demande en revision a été introduite dans le délai prescrit Pour
ces raisons, la requête de la Yougoslavie est, à mon sens, recevable
et l'arrêt rendu par la Cour le 11 juillet 1996 aurait dû être ouvert à la
revision

Pareille décision procédurale n’aurait pas préjugé de l'issue de la revi-
sion Elle n'aurait pu, à fortiori, être considérée comme légitimant le
comportement de l’une ou Fautre des Parties dans le conflit qui a ensan-
glanté le territoire de l’ex-Yougoslavie

(Signé) Vladlen S VERESHCHETIN.

47

 
